Exhibit 10.4(c)

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

Broker ID: FL301

ADDENDUM TO SECOND AMENDMENT TO

REAL ESTATE BROKERAGE FRANCHISE AGREEMENT

(Addendum to Residential Exclusivity Amendment)

This Addendum to Second Amendment to Real Estate Brokerage Franchise Agreement
(the “Addendum”) is made and entered into this 20th day of December, 2015 (the
“Effective Date”), by and between BHH Affiliates, LLC, a Delaware limited
liability company (“Franchisor”), and Watermark Realty, Inc., a Delaware
corporation doing business in the State of Florida as Berkshire Hathaway
HomeServices Florida Realty (“Franchisee”), with reference to the following
facts:

A. Franchisor and Franchisee are parties to that certain Real Estate Brokerage
Franchise Agreement, that certain First Amendment to Real Estate Brokerage
Franchise Agreement, that certain Second Amendment to Real Estate Brokerage
Franchise Agreement (“Residential Exclusivity Amendment”), and that certain
Third Amendment to Real Estate Brokerage Franchise Agreement all effective
October 1, 2013 (collectively, the “Franchise Agreement”). Unless otherwise
defined herein, capitalized terms shall have the meaning ascribed to them in the
Franchise Agreement and the Residential Exclusivity Amendment.

B. Franchisor and Franchisee have agreed, subject to the further provisions of
this Addendum, to certain additional territorial exclusivity for Franchisee.
Franchisor and Franchisee wish to memorialize their agreement with respect
thereto and agree as to other matters, all as more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

1. Exclusive Territories.

Commencing on the Effective Date of this Addendum, the following shall be added
to subparagraph 3.02.2(a) of the Residential Exclusivity Amendment (following
the description of the Saint Lucie County Exclusive Territory):

“Sarasota Exclusive Territory: Includes all of Manatee County and Sarasota
County in the state of Florida, as the boundaries exist now.

Orlando Exclusive Territory: Includes all of Orange County, Osceola County and
Seminole County in the state of Florida, as the boundaries exist now.”

 

2. Minimum Performance Criteria.

 

1



--------------------------------------------------------------------------------

(a) Commencing on the Effective Date of this Addendum, the following shall be
added as paragraphs 3.02.3.8 and 3.02.3.9 of the Residential Exclusivity
Amendment:

“3.02.3.8 Sarasota Exclusive Territory

(a) Franchisee shall increase its existing Sales Volume within the Sarasota
Exclusive Territory by no less than [***]% per annum in the twelve (12) months
preceding each Measurement Date. The parties hereto stipulate that Franchisee’s
Sales Volume within the Sarasota Exclusive Territory was $[***] for the twelve
months ended December 31, 2014. Sales Volume shall be measured as of December 31
of each calendar year (“Measurement Date”) during the term of the Franchise
Agreement beginning December 31, 2016. Sales Volume shall be measured using the
total Sales Volume generated by franchisee’s Locations located in the Sarasota
Exclusive Territory.

(b) For purposes of this Paragraph 3.02.3.8, Sales Volume is defined as
Franchisee’s total closed dollar volume of residential transactions for
properties located in the Sarasota Exclusive Territory for the twelve-month
period immediately preceding each Measurement Date.

(c) Within (90) days after any Measurement Date, Franchisee shall provide
Franchisor with such Sales Volume information, Franchisee’s Gross Revenues
attributable to residential transactions closed by its Locations within the
Sarasota Exclusive Territory and any other information that is reasonably
necessary to enable Franchisor to determine if Franchisee has achieved the
required Sales Volume. Such information shall be provided on a yearly basis and
in such form and at such times as may be directed by Franchisor.

3.02.3.9 Orlando Exclusive Territory

(a) Franchisee shall increase its existing Sales Volume within the Orlando
Exclusive Territory by no less than [***]% per annum in the twelve (12) months
preceding each Measurement Date. The parties hereto stipulate that Franchisee’s
Sales Volume within the Orlando Exclusive Territory was $[***] for the twelve
months ended December 31, 2014. Sales Volume shall be measured as of December 31
of each calendar year (“Measurement Date”) during the term of the Franchise
Agreement beginning December 31, 2016. Sales Volume shall be measured using the
total Sales Volume generated by franchisee’s Locations located in the Orlando
Exclusive Territory.

(b) For purposes of this Paragraph 3.02.3.9, Sales Volume is defined as
Franchisee’s total closed dollar volume of residential transactions for
properties located in the Orlando Exclusive Territory for the twelve-month
period immediately preceding each Measurement Date.

(c) Within (90) days after any Measurement Date, Franchisee shall provide
Franchisor with such Sales Volume information, Franchisee’s Gross Revenues
attributable to residential transactions closed by its Locations within the
Orlando Exclusive Territory and any other information that is reasonably
necessary to enable Franchisor to determine if Franchisee has achieved the
required Sales Volume. Such information shall be provided on a yearly basis and
in such form and at such times as may be directed by Franchisor.

 

3. Existing Franchisees.

 

2



--------------------------------------------------------------------------------

The following provisions shall only apply to the Sarasota Exclusive Territory
and the Orlando Exclusive Territory:

(a) Franchisee acknowledges that there may be existing franchisees who operate
in the Berkshire Hathaway HomeServices, Prudential Real Estate or Real Living
Real Estate franchise systems (the “Existing Franchisees”) who may currently
operate from places of business located within the Sarasota Exclusive Territory
or the Orlando Exclusive Territory. The parties agree that, if there are any
Existing Franchisees on the Effective Date, Paragraph 3.02.1.1 of the
Residential Exclusivity Amendment shall not apply in any manner to the Existing
Franchisees in the Sarasota Exclusive Territory or the Orlando Exclusive
Territory, and Franchisor may license any Existing Franchisee to use the System
by Acting as a Real Estate Broker from the business premises owned or leased by
Existing Franchisees in the Exclusive Territories from which such Existing
Franchisee currently operates, as well as any new business premises not
currently so owned or leased, notwithstanding any change in the ownership or
management of such Existing Franchisee or in the event of an assignment of such
Existing Franchisee’s franchise agreement to another person or entity who shall
be considered an Existing Franchisee.

(b) Franchisee further acknowledges and agrees that Paragraph 3.02.1.1 of the
Residential Exclusivity Amendment shall not apply in any manner to (i) any real
estate brokerage currently owned, directly or indirectly, by HomeServices of
America, Inc. (“HSOA Brokerage”) operating from any location(s) within the
Sarasota Exclusive Territory or the Orlando Exclusive Territory, (ii) any
franchisees (“HSOA Brokerage Franchisees”) associated with any HSOA Brokerage
operating from any locations within the Sarasota Exclusive Territory or the
Orlando Exclusive Territory, (iii) any real estate brokerage subsequently
acquired, directly or indirectly by HomeServices of America, Inc. (“Subsequently
Acquired HSOA Brokerage”) which is operating from locations within the Sarasota
Exclusive Territory or the Orlando Exclusive Territory, as well as (iv) any
franchisees (“Subsequently Acquired HSOA Brokerage Franchisees”) associated with
any Subsequently Acquired HSOA Brokerage operating from any locations within the
Sarasota Exclusive Territory or the Orlando Exclusive Territory. Franchisor may
license any HSOA Brokerage, Subsequently Acquired HSOA Brokerage, HSOA Brokerage
Franchisee and Subsequently Acquired HSOA Brokerage Franchisee to use the System
by Acting as a Real Estate Broker from (i) the business premises owned or leased
by any HSOA Brokerage, Subsequently Acquired HSOA Brokerage, HSOA Brokerage
Franchisee or Subsequently Acquired HSOA Brokerage Franchisee in the Sarasota
Exclusive Territory or the Orlando Exclusive Territory from which such HSOA
Brokerage, Subsequently Acquired HSOA Brokerage, HSOA Brokerage Franchisee or
Subsequently Acquired HSOA Brokerage Franchisee operates, as well as any new
business premises not then so owned or leased, notwithstanding any change in the
ownership or management of such HSOA Brokerage, Subsequently Acquired HSOA
Brokerage, HSOA Brokerage Franchisee or Subsequently Acquired HSOA Brokerage
Franchisee or in the event of an assignment of such HSOA Brokerage’s,
Subsequently Acquired HSOA Brokerage’s, HSOA Brokerage Franchisee’s or
Subsequently Acquired HSOA Brokerage Franchisee’s franchise agreement to another
person or entity who shall be considered an HSOA Brokerage, Subsequently
Acquired HSOA Brokerage, HSOA Brokerage Franchisee or Subsequently Acquired HSOA
Brokerage Franchisee, as the case may be.

 

4. Confidentiality.

Franchisee acknowledges that Franchisor is willing to enter into this Addendum
subject to the condition that Franchisee maintains the confidentiality of this
Addendum as set forth in this paragraph. Franchisee agrees that it will maintain
the confidentiality of this Addendum and will not permit the terms hereof or the
content of discussions between Franchisee and Franchisor or their

 

3



--------------------------------------------------------------------------------

representatives related hereto to be disclosed to any parties other than the
parties hereto and Franchisee’s officers, shareholders, attorneys and
accountants and also agrees that it shall cause any party to which it discloses
such terms or conditions to maintain the confidentiality of such information and
not to disclose such information to any parties other than those to whom
Franchisee is permitted to make disclosures under this paragraph. Franchisor
acknowledges that this paragraph shall not prohibit Franchisee from making
disclosures required by law. Franchisee agrees however, that prior to making
such disclosure it shall provide Franchisor with prompt notice of such
requirement and shall cooperate with Franchisor in seeking a protective order
waiving such disclosure and obtaining reliable assurance that confidential
treatment will be accorded to any confidential information disclosed. Franchisor
further acknowledges that this paragraph shall not prohibit Franchisee from
making public disclosures regarding the existence of its Exclusive Territories
in Miami-Dade, Broward, Lee, Collier, St. Lucie, Martin, Palm Beach, Sarasota,
Manatee, Orange, Osceola and Seminole Counties in accordance with the provisions
of paragraph 1 herein, subparagraph 3.02.2(a) of the Residential Exclusivity
Amendment or in any other amendment, addendum or exhibit to the Franchise
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
on or as of the date indicated above:

 

FRANCHISEE: WATERMARK REALTY, INC. a Delaware corporation By:   /s/ Rei L. Mesa
  Rei L. Mesa Its:   President

 

FRANCHISOR: BHH AFFILIATES, LLC a Delaware limited liability company By:   HSF
Affiliates LLC, its sole member

 

  By:   /s/ David S. Beard     David S. Beard   Its:   Vice President and
Corporate Counsel

 

4